31 So.3d 832 (2010)
Antonio D. MILLER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3452.
District Court of Appeal of Florida, First District.
February 15, 2010.
Rehearing Denied April 7, 2010.
Blake G. Johnson, Assistant Regional Conflict Counsel, Jacksonville, for Petitioner.
*833 Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DENIED. Mansfield v. State, 911 So.2d 1160 (Fla.2005).
HAWKES, C.J., ROBERTS and CLARK, JJ., concur.